Order                                                                 Michigan Supreme Court
                                                                            Lansing, Michigan

  May 21, 2021                                                             Bridget M. McCormack,
                                                                                       Chief Justice

  162092                                                                           Brian K. Zahra
                                                                                 David F. Viviano
                                                                             Richard H. Bernstein
                                                                             Elizabeth T. Clement
                                                                              Megan K. Cavanagh
  WAYNE FILIZETTI, Personal Representative                                    Elizabeth M. Welch,
  of the ESTATE OF AMARAH FILIZETTI and                                                     Justices
  Next Friend of LAILA FILIZETTI and MELISSA
  FILIZETTI, and STACEY FILIZETTI,
               Plaintiffs-Appellants,
  v                                                  SC: 162092
                                                     COA: 344878
                                                     Marquette CC: 16-054781-NO
  GWINN AREA COMMUNITY SCHOOLS
           Defendant/Cross-Plaintiff/
           Cross-Defendant-Appellee,
  and
  WEST EDUCATIONAL LEASING, INC.,
  d/b/a PROFESSIONAL CONTRACT
  MANAGEMENT,
             Defendant,
  and
  TRACY BELUSAR, ANTHONY J. FILIZETTI,
  and ROBERT SOYRING,
            Defendants-Appellees,
  and
  GWINN AREA CLEANING AND
  MAINTENANCE, INC.,
           Defendant/Cross-Defendant/
           Cross-Plaintiff.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 27, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).
                                                                                                               2


        The appellants shall file a supplemental brief addressing whether appellee Gwinn
Area Community Schools was entitled to summary disposition on appellants’ claim under
the public building exception to the Governmental Tort Liability Act, MCL 691.1401 et
seq. The appellants’ brief shall be filed by September 27, 2021, with no extensions
except upon a showing of good cause. In the brief, citations to the record must provide
the appendix page numbers as required by MCR 7.312(B)(1). Appellee Gwinn Area
Community Schools shall file a supplemental brief within 21 days of being served with
the appellants’ brief. A reply, if any, must be filed by the appellants within 14 days of
being served with the appellee’s brief. The parties should not submit mere restatements
of their application papers.

        Other persons or groups interested in the determination of the issue presented in
this case may move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 21, 2021
       p0518
                                                                             Clerk